Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit 10.24AP

 

NINETY-FIFTH AMENDMENT

OF THE

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

TIME WARNER CABLE INC.

 

This Ninety-fifth Amendment (the “Amendment”) is made by and between CSG
Systems, Inc., a Delaware corporation (“CSG”), and Time Warner Cable Inc.
(“TWC”).  CSG and TWC entered into a certain CSG Master Subscriber Management
System Agreement executed March 13, 2003, and effective as of April 1, 2003, as
amended (the “Agreement”), and now desire to further amend the Agreement in
accordance with the terms and conditions set forth in this Amendment.  If the
terms and conditions set forth in this Amendment shall be in conflict with the
Agreement, the terms and conditions of this Amendment shall control.  Any terms
in initial capital letters or all capital letters used as a defined term but not
defined in this Amendment shall have the meaning set forth in the
Agreement.  Upon execution of this Amendment by the parties, any subsequent
reference to the Agreement between the parties shall mean the Agreement as
amended by this Amendment.  Except as amended by this Amendment, the terms and
conditions set forth in the Agreement shall continue in full force and effect
according to their terms.

 

CSG and TWC agree to the following as of the Effective Date (as defined below):

 

1.

TWC desires to use, and CSG agrees (i) to design, develop and implement an
automated service to supplement the CCS® billing system, ACSR® and ACP-V
functionality provided by CSG to TWC such that qualifying Subscribers
temporarily maintain Emergency 911 services (the "E911 Services") following
non-payment downgrade actions in accordance with TWC’s business requirements
(for purposes of this Amendment, the “E911 Enhancement”) and (ii) to provide
hosting services for the E911 Enhancement.  

 

CSG shall perform the design and development services for the user interface and
implementation of the E911 Enhancement pursuant to that certain Statement of
Work between CSG and TWC (CSG document no. 4101309) (the "SOW").  In addition,
following implementation of the E911 Enhancement and commencing immediately
following Acceptance (as defined in the SOW) of such E911 Enhancement by TWC,
CSG shall host and provide Support Services for the E911 Enhancement.  In
addition, CSG shall provide up to ****** (**) ***** of support per ***** (the
"Support Hours") for the E911 Enhancement (the "E911 Enhancement Support
Services") for the ******** Recurring Support Fee specified in Section 2 below,
as follows:

 

(a)

E911 Enhancement Support Services shall address production issues which shall
include operations support and answering functional questions.  In addition,
Enhancement Support Services shall include any changes to the E911 Enhancement
required in connection with further enhancements, development, new features, new
functionality, products, and/or any configuration changes, in each case,
requested by TWC.  

 

(b)

Any E911 Enhancement Support Services requested by TWC which CSG anticipates
will be too substantial to be performed within TWC’s accrued Support Hours will
be submitted to TWC in the form of a quote, with estimated hours and fees, and
shall be subject to a separate mutually agreed upon Statement of Work.  

 

Unused Support Hours in any ***** shall accumulate during the then-current
******** ******* and may be used by TWC for E911 Enhancement Support Services
during such ******** *******; any Support Hours not used within the respective
******** ******* will *** ** ******* **** ** *** ********** ********
*******.  Following commencement of the E911 Enhancement Support Services, CSG
shall continue to provide such E911 Enhancement Support Services through the
earlier of (a) termination or expiration of the Agreement (and any Termination
Assistance Period, as defined in the Agreement) or (b) termination of the E911
Enhancement Support Services as set forth below.  TWC may terminate use of the
E911 Enhancement upon ****** (**) ****' prior written notice (email shall be
sufficient) to CSG, in which case, (i) CSG shall ******** ********** ****** to
TWC any amounts **** ** ******* to CSG hereunder with respect to the ********
****** following the *** of the ******** ***** during which such termination is
effective,

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

Exhibit 10.24AP

 

********** ** * *** **** *****, and (ii) TWC shall have no further obligation
for future payments of the ******** Recurring Support Fees following such
termination.

 

2.

As a result, Schedule F, "Fees," of the Agreement shall be amended to add the
following in connection with the E911 Enhancement:

 

Description of Item/Unit of Measure

Frequency

Fee

E911 Enhancement

 

 

(a) Implementation Fees (Note 1)

*** ****

*****

(b) Annually Recurring Support Fee (Note 2)(Note 3)

********

$*********

(c) Hosting Fee (Note 4)

********

** ******

Note 1: Design, development, and implementation of the E911 Enhancement as set
forth in that certain Statement of Work (CSG document no. 4101309) by and
between TWC and CSG (the “SOW”).

Note 2: Notwithstanding anything in the Agreement to the contrary, the Annually
Recurring Support Fee is subject to increase pursuant to Section 5.4 of the
Agreement commencing in ****.

Note 3: CSG shall provide Support Services for the E911 Enhancement; problems
shall be reported and resolved, in accordance with the priority levels set forth
in Section II. of Schedule H of the Agreement.  Support Services shall commence
after ********** (as defined in the SOW) by TWC of the E911
Enhancement.  Support Services shall include up to ****** (**) ***** ******* for
E911 Enhancement Support Services; any unused Support Hours in any ***** shall
accumulate during the ****-******* ******** ******* and may be used by TWC for
E911 Enhancement Support Services during such ******** *******; any Support
Hours not used within the respective ******** ******* will *** ** ******* ****
** *** ********** ******; any E911 Enhancement Support Services requested by TWC
which CSG anticipates will be too substantial to be performed within TWC’s
accrued Support Hours, will be submitted to TWC in the form of a quote with
estimated hours and fees (at TWC's ****-******* ********* ******** ***), and
such work shall be subject to a separate mutually agreed upon Statement of
Work.  For avoidance of doubt, any E911 Enhancement Support Services exceeding
TWC’s ******* Support Hours and/or accrued Support Hours during the then-current
******** ******* may be billed to TWC only if such additional hours are
documented in a mutually agreed Statement of Work.  CSG shall notify TWC when
****** (**%) of the Support Hours for the E911 Enhancement Support Services have
been exhausted in any given *****.

Note 4: CSG will host the E911 Enhancement on the CSG hardware used for the OAAT
services and hosting described in that certain Fifty-seventh Amendment executed
by the parties, effective as of December 21, 2011 (CSG document no. 2309497)
(the "OAAT Amendment"), at ** ********** ******* ****; provided, however, that
in the event, TWC discontinues use of such OAAT services and hosting, CSG’s
hosting of the E911 Enhancement hereunder shall be subject to the parties
mutually agreeing in writing to reasonable hosting fees for such hosting
services.  In the event CSG and TWC are unable to mutually agree on hosting fees
within ****** (**) **** of TWC’s discontinuance of the OAAT services and
hosting, CSG may discontinue the hosting and availability of the E911
Enhancement upon ****** (**) days' prior written notice to TWC.

 

3.

For avoidance of doubt, Participating Affiliates may use the E911 Enhancement
without incurring any additional fees hereunder, without any requirement that
such E911 Enhancement be set forth in any such Participating Affiliate’s
Affiliate Addendum.  In addition to TWC’s termination rights set forth above and
in Article 6 of the Agreement, TWC shall also have the right to terminate any
Participating Affiliate’s use of the E911 Enhancement, if applicable, for
convenience, without notice to CSG.

 

THIS AMENDMENT is executed and effective as of the day and year last signed
below (“Effective Date”).

 

TIME WARNER CABLE INC. (“TWC”)

 

CSG SYSTEMS, INC. (“CSG”)

 

By: /s/ Christopher Marsh

 

By: /s/ Joseph T Ruble

Name: Christopher Marsh

 

Name: Joseph T. Ruble

Title: Vice President

 

Title: EVP, CAO & General Counsel

Date: January 16, 2015

 

Date: 23 Jan 2015

 

2

 